Title: General Orders, 10 April 1783
From: Washington, George
To: 


                        
                            
                                
                             Thursday April 10th 1783
                            Parole Kingsclear
                            Countersigns Lancaster Maryland
                        
                        For the day tomorrow Major Lansdale
                        B. Qr M. 2d Massa. Brigade
                        For duty the 2d York Regiment.
                    